Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 21, 1975, convicting him of kidnapping in the second degree and menacing, after a nonjury trial, and imposing sentence. Judgment modified, on the law, by reversing the conviction and sentence for kidnapping in the second degree, and the said count is dismissed. As so modified, judgment affirmed (People v Lombardi, 20 NY2d 266; People v Levy, 15 NY2d 159; People v Watts, 48 AD2d 863; People v Usher, 49 AD2d 499; People v Cassidy, 50 AD2d 803). Rabin, Acting P. J., Hopkins, Latham, Hargett and Christ, JJ., concur.